             Case 1:19-cv-10144-WGY Document 1 Filed 01/22/19 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


KAMAL MROUE,                                  )
                                              )
                Plaintiff,                    )
                                              )
V.                                            )              C.A. NO.
                                              )
AMAZON.COM, INC. and                          )
HOVERBOARD EEC,                               )
                                              )
                Defendants.                   )



                                   NOTICE OF REMOVAL

TO:    THE CHIEF JUDGE AND JUDGES OF THE UNITED STATES DISTRICT
       COURT FOR THE DISTRICT OF MASSACHUSETTS

       Defendant Amazon.com, Inc. (“Amazon”) hereby gives notice of the removal of the above-

captioned matter from the Hingham District Court, Plymouth County, in the Commonwealth of

Massachusetts to the United States District Court for the District of Massachusetts pursuant to 28

U.S.C. §§ 1332(a)(1), 1441 and 1446. In support of this Notice for Removal (“Notice”), Amazon

states as follows:

                                       INTRODUCTION

        1.      Amazon is a defendant in a civil action filed in the Hingham District Court,

Plymouth County, in the Commonwealth of Massachusetts, captioned Kamal Mroue v.

Amazon.com, Inc. and HoverboardLLC, Civil Action No. 1858CV000462.

        2.      Plaintiff Kamal Mroue (“Plaintiff) filed this action against Amazon and defendant

Hoverboard EEC (collectively, the “Defendants”) to recover damages for injuries he allegedly

suffered while using the hoverboard which jerked, causing him to fall to the ground. (See Plaintiffs

Complaint (“Compl.”), at f 4 and Statement of Damages form, attached hereto as Exhibit 1).
             Case 1:19-cv-10144-WGY Document 1 Filed 01/22/19 Page 2 of 6




Plaintiff asserts claims for negligence, breach of warranty and failure to warn against the

Defendants related to the design, manufacture, sale and distribution of the hoverboard. (MO-

Plaintiff alleges that as a result of the Defendants’ actions, he sustained “severe and serious

personal injuries” and suffered “great pain of body and mind, incurred medical bills, and

impairment of earning capacity” as a result of his injuries. (Id-, at Tn| 5-6). Plaintiff seeks to recover

for an alleged broken femur, hip and elbow. (Id.). Plaintiffs Statement of Damages form includes

$66,605.31 in documented medical expenses. (Id.).

        3.      The underlying action is one in which this Court has original jurisdiction under 28

U.S.C. § 1332 and which may be removed to this Court by Amazon pursuant to 28 U.S.C. §

1441(a) because there is complete diversity of citizenship, the amount in controversy exceeds

$75,000, Amazon’s Notice was timely filed and venue is proper in this district.

                                   TIMELINESS OF REMOVAL

        4.      According to the docket. Plaintiffs Complaint was filed in the Hingham District

Court on December 5,2018 and Amazon was served with a Summons and Complaint on December

21, 2018. tEx. IT Therefore, this Notice is filed within 30-days after receipt by Amazon of a copy

of the Summons and Complaint in this matter and is timely under 28 U.S.C. § 1446(b).

                                  DIVERSITY OF CITIZENSHIP

        5.      Plaintiff is a citizen of the Commonwealth of Massachusetts residing in Norwood

Norfolk County, Massachusetts. (Ex. 1, CompL, at]11).

        6.       Defendant Hoverboard EEC (“Hoverboard”) is a limited liability company

organized in the state of Delaware with a principal place of business in the state of Arizona whose

only member is Super Transcontinental Holdings, EEC and whose Manager is Emmett Mitchell.

tEx. 1. at T| 2; Exhibit 2. Consent to Removal, Exhibit A. Arizona Corporation Commission’s




                                                    -2-
            Case 1:19-cv-10144-WGY Document 1 Filed 01/22/19 Page 3 of 6




corporate public records for Hoverboard, including Application for Registration). Super

Transcontinental Holdings, LLC is a limited liability company incorporated in Delaware with a

principal place of business in the state of Arizona whose only member is Jason Hope who resides

in Scottsdale, Arizona. (Ex. 2. Consent to Removal, Exhibit B. Delaware Department of State,

Division of Corporations’ corporate public records for Super Transcontinental Holdings, LLC).

The citizenship of a limited liability company for purposes of diversity jurisdiction is determined

by the citizenship of all of its members at the time the lawsuit is filed. Pramco, LLC ex rel. CFSC

Consortium, LLCv. San Juan Bay Marina, Inc., 435 F.3d 51, 54-55 (1st Cir. 2006) (eiting Carden

V. Arkoma Assocs., 494 U.S. 185, 188-190 (1990)). If a member of an LLC is another LLC, then

the citizenship of every member of that LLC also needs to be taken into account. Americold Realty

Tr. V. Conagra Foods, Inc., 136 S. Ct. 1012 (2016). Therefore, Hoverboard is deemed a citizen of

Delaware and Arizona for jurisdiction purposes.

       7.      Amazon is a Delaware corporation with a principal place of business in the state of

Washington. (Ex. 1. Compl., at T| 3). A corporation is deemed a citizen of the state of incorporation

and of the state where it has its principal place of business. 28 U.S.C. § 1332(c). Therefore,

Amazon is deemed a citizen of Delaware and Washington for jurisdiction purposes. Aecordingly,

complete diversity of citizenship exists under 28 U.S.C. § 1332

                                AMOUNT IN CONTROVERSY

       8.      Removal is proper if “the district court finds, by the preponderance of the evidence,

that the amount in controversy exceeds $75,000. See 28 U.S.C. § 1446(c)(2)(B). In personal injury

cases, the allegations in the plaintiffs complaint concerning his or her injuries may be taken into

account in judging whether there is a realistic prospect of a judgment exceeding the jurisdictional

minimum. See, e.g., Stewart v. Tuperware Com.. 356 F.3d 335, 338 (1st Cir. 2004); Chin v.

Holiday Cruises IL Inc.. 141 F.R.D. 367 (D. Mass. 1992).


                                                 -3-
            Case 1:19-cv-10144-WGY Document 1 Filed 01/22/19 Page 4 of 6




       9.      Here, Plaintiff seeks to recover for an alleged broken femur, hip and elbow and

claims that he sustained “severe and serious personal injuries” and suffered “great pain of body

and mind, incurred medical bills, and impairment of earning capacity” as a result of his injuries.

(Ex. 1, Compl., at    5-6). Plaintiff claims to have incurred $66,605.31 in documented medical

expenses, as set forth in his Statement of Damages form. (Id.). The majority of Plaintiff s medical

expenses to date have been incurred as a result of hospital expenses - $51,918.71 of the total

$66,605.31 claimed in his Statement of Damages form. (Id.). Plaintiff has failed to document any

reasonably anticipated future medical and hospital expenses or lost wages although it is reasonable

to expect that he will pursue such further medical treatment for his injuries. Given the serious

nature of the Plaintiffs alleged injuries, the likelihood of further medical treatment and the fact

that he could recover in excess of $75,000, the amount in controversy exceeds the sum of $75,000.

       10.     Plaintiff alleges special damages in excess of $66,000, which does not account for

any pain and suffering or other unliquidated damages, so this figure has no limiting effect

whatsoever on how much Plaintiff may recover in this case. Therefore, the Court is not bound by

Plaintiffs representation regarding his alleged damages and may use its ovra judicial experience

and common sense to determine whether the potential damages exceed $75,000. Chin. 141 F.R.D.

at 370 (finding that plaintiff, who suffered a slip and fall, and alleged in her complaint severe

injuries resulting in permanent disability, met the amount in controversy even though the cover

sheet listed only $1,755 in medical expenses); Gabrielle v. Allegro Resorts Hotels. 210 F. Supp.

2d 62 (D.R.I. 2002) (holding amount in controversy was satisfied based on the complaint’s

description of the plaintiffs injuries and medical treatment, despite the lack of any specific

information about the cost of such treatment).




                                                 -4-
          Case 1:19-cv-10144-WGY Document 1 Filed 01/22/19 Page 5 of 6




                                              VENUE

       11.     Removal shall be to the “district and division embracing the place where such

action is pending” under 28 U.S.C. § 1441(a). The United States District Court for the District of

Massachusetts is the federal judicial district encompassing the Hingham District Court, Plymouth

County, where this action was originally filed. Therefore, venue is proper in this district under 28

U.S.C. § 1441(a).

                                   CONSENT AND JOINDER

       12.     Hoverboard consents to and joins in this removal, which is evidenced in the

attached Notice of Consent to Removal. (See Exhibit 2).

                                     NOTICE OF REMOVAL

        13.    A copy of this Notice was filed with the Clerk of the Hingham District Court and

served upon counsel of record for the Plaintiff and Hoverboard pursuant to 28 U.S.C. § 1446(d).

(See Exhibit 3).

                                    STATE COURT RECORD

        14.    Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings and orders served

upon the Defendants, including the docket sheet and all documents filed in this case, are attached

hereto as Exhibit 1.

        15.    Certified or attested copies of all records, proceedings and docket entries from the

state court file will be filed with this Court within 28 days after filing this Notice pursuant to Local

Rules 5.4(F) and 81.1(a).

        WHEREFORE, Amazon prays for the removal of the above-captioned matter from the

Hingham District Court, Plymouth County, Commonwealth of Massachusetts, to the United States

District Court for the District of Massachusetts.




                                                  -5-
          Case 1:19-cv-10144-WGY Document 1 Filed 01/22/19 Page 6 of 6




                                                      AMAZON.COM, INC.

                                                      By its Attorneys,

                                                      CAMPBELL CONROY & O’NEIL, P.C.,

                                                      /s/ Christopher R. Howe______________
                                                      James M. Campbell (BBO #541882)
                                                      imcampbell@campbell-trial-lawvers.com
                                                      Christopher R. Howe (BBO #652445)
                                                      chowe@,campbell-trial-lawyers.com
                                                      1 Constitution Wharf, Suite 301
                                                      Boston, MA 02129
                                                      Tel: (617) 241-3000
                                                      Fax: (617) 241-5115

                                 CERTIFICATE OF SERVICE

        I, Christopher R. Howe, counsel for defendant Amazon.com, Inc., hereby certify that on
January 22, 2019, the foregoing Notice of Removal was electronically filed with the Court using
the Court’s electronic filing system (ECF), which will send notice of such filing to all counsel of
record. The foregoing document was also served by first class mail, postage pre-paid, on all parties
of record.

                                                      /s/ Christopher R. Howe
                                                      Christopher R. Howe




                                                -6-
